Appeal from an order of the Supreme Court, Wayne County (Dennis M. Kehoe, A.J.), entered April 3, 2007 in a proceeding pursuant to RPTL article 7. The order granted the motion of respondents to dismiss the petition.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Matter of Laborers Inti. Union of N. Am., Local 210, AFL-CIO v Shevlin-Manning, Inc., 147 AD2d 977 [1989]; see also CPLR 5501 [a] [1]). Present—Gorski, J.P., Martoche, Smith, Centra and Green, JJ. [See 2007 NY Slip Op 31750(U).]